Citation Nr: 0504989	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus 
associated with herbicide exposure.

WITNESSES AT HEARING ON APPEAL

Appellant, K.R.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 until 
January 1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in Boston, Massachusetts, which denied service 
connection for diabetes mellitus associated with herbicide 
exposure.  The veteran appealed.

In November 2003, a hearing was held before the undersigned 
Acting Veterans Law Judge at the RO in Boston.


FINDINGS OF FACT

1.  It is as likely as not that the veteran's military 
service included duty in the Republic of Vietnam.

2.  The veteran has diabetes mellitus associated with 
herbicide exposure that is related to service.


CONCLUSION OF LAW

The veteran's diabetes mellitus is the result of herbicide 
exposure incurred or aggravated during his active military 
service.  38 U.S.C.A. § 501(a), 1110, 1116(a)(3) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in September 2002, the 
veteran was notified of the VCAA, and of his duties to obtain 
evidence.  Furthermore, as the Board has fully granted the 
veteran's claim for service connection, a detailed discussion 
of the VCAA is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

II.  Service Connection

The appellant asserts that service connection is warranted 
for diabetes mellitus associated with herbicide exposure.  He 
asserts that he was exposed to herbicide while on a temporary 
duty assignment as a plane captain in Da Nang, Republic of 
Vietnam.


Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-452, § 5, 98 Stat. 2724, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit o f the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the private medical records from Dr. Burton 
show that the veteran presently suffers from Type II Diabetes 
Mellitus.  The dispositive issue in this case is whether the 
veteran served in the Republic of Vietnam.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).  

The veteran's personnel records show that he was part of VAP-
62 (Heavy Photographic Squadron Sixty-Two) based out of 
Jacksonville, Florida.  However, in May 1969 he was 
transferred to Agana, Guam, for a temporary duty assignment 
of 120 days with a detachment of VAP-62.  He then returned to 
Florida in October 1969.  His records further show that he 
qualified as a Plane Captain in 1968, and that his military 
occupational specialty (MOS) on his DD-214 was analogous to 
aircraft mechanics.

The veteran testified that members of VAP-62 were sent from 
Florida to supplement VAP-61, who had lost several members.  
He stated that he flew in and out of DaNang on at least two 
occasions to help take care of the aircraft.  He also stayed 
in Barracks on DaNang.

The Board has conducted some research into the history of 
VAP-61 and VAP-62.  These documents are being placed in the 
veteran's claims file, in the envelope with his personnel 
records.  These documents show that VAP-61 flew combat 
reconnaissance missions over Vietnam beginning in 1964.  
Missions were flown from aircraft carriers, but VAP-61's home 
port was the Naval Air Station in Agana beginning in 1956.  
There are photographs of aircraft on the flight line at 
DaNang, Republic of Vietnam, in 1969.  

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The question of 
whether the veteran's military duty ever involved setting 
foot in Vietnam is not capable of verification by official 
documents - that is, it would not be recorded that his duties 
in Guam involved flights into Vietnam.  However, the 
incidents he describes are entirely consistent with the place 
and circumstances of the veteran's service.  There is 
historical evidence conclusively showing the veteran was 
transferred to Guam for a time period in 1969, that VAP-61's 
home air station was Guam, that VAP-61's mission included 
flying combat reconnaissance missions into Vietnam, and that 
the veteran's military training and occupation included plane 
captain and aircraft mechanics.

The Board recognizes that the evidence in this case is not 
clear.  In many ways, the analysis is similar to that in 
claims for service connection for post-traumatic stress 
disorder, where efforts are made to verify alleged stressors 
through official documents.  In such cases, if there is 
evidence that the claimant's unit was subjected to certain 
events, then corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

In this case, under the reasoning set forth above in 
Pentecost, it follows that, by analogy, because the veteran 
was a member of VAP-62, TAD to VAP-61, and VAP-61 flew 
missions out of Da Nang, the veteran was in Da Nang on TAD to 
VAP-61.  This conclusion is supported by the veteran's job, 
which involved maintaining aircraft that would have been 
flown out of Da Nang.  The evidence is at least in equipoise 
regarding this claim, and the veteran is entitled to have the 
benefit of the doubt resolved in his favor.  See 38 U.S.C.A. 
§ 5107.  Accordingly, the Board finds that it is at least as 
likely as not that the veteran had some service in Vietnam, 
sufficient to award him the presumption of exposure to Agent 
Orange.  See 38 C.F.R. § 3.306(a)(6)(iii)(2004).


The veteran is currently shown to have diabetes mellitus.  
There is no competent countervailing evidence of record.  His 
diabetes mellitus disorder is therefore presumed to have 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 501(a), 1116; 38 C.F.R. § 3.309(e).  Service connection is 
therefore granted for diabetes mellitus associated with 
herbicide exposure.  


ORDER

Service connection for diabetes mellitus associated with 
herbicide exposure is granted.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


